DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 7/30/2021.
3.	The IDS submitted on 7/30/2021 is considered and entered into the file.
 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,079,934.  As illustrated below a side by side comparison between the current application claims and the patented claims, although the claims are not identical, they are not patentably distinct from each other because they recite only obvious differences (e.g., adding or omitting elements within claims) which would have been obvious to one of ordinary skill in the art  before the effective filing date of  the invention.

Application number 17/389,773
US Pat. 11,079,934
1. An electronic device comprising: 
a display; and 
at least one processor configured to:
in response to at least one letter being  input, identify at least one input behavior,     
 
in response to the at least one input behavior being identified as a first touch input, control the display to display a first word recommended by a function of automatically recommending at least one word similar to an input word including the at least one letter, wherein the at least one letter in the input word is changed to at least one letter in the first word, and in response to the at least one input behavior being identified as a second touch input, disable the function, and control the display to display the input word without changing the input word.




2. The electronic device of claim 1, wherein each of the first touch input and the second touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.
3. The electronic device of claim 1, wherein the at least one processor is further configured to: based on the first touch input being held within a first predetermined time range, enable the function; and based on the second touch input being held longer than the first predetermined time range, disable the function.

4. The electronic device of claim 1, wherein the at least one processor is further configured to: in response to the at least one input behavior being identified as a third touch input, display a second word recommended by the function without displaying the first word, wherein the at least one letter is maintained in the second word, wherein the input word and the second are different from each other, and wherein the third touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.




5. The electronic device of claim 4, wherein the at least one processor is further configured to enable the function based on the third touch input being held within a predetermined time range, and wherein the predetermined time range of the third touch input longer than a time range the first touch input is held and is shorter than a time range in which the second touch is held.

6. The electronic device of claim 1, wherein the at least one processor is further configured to: obtain a predetermined delimiter received next to the input word, and in response to obtaining the predetermined delimiter, determine whether to disable the function.
7. The electronic device of claim 1, wherein the at least one processor is further configured to: based on the second touch input being made with a pressure greater than or equal to a predetermined value, disable the function, and based on the second touch input being made with an area greater than or equal to a predetermined value, disable the function.

8. The electronic device of claim 1, wherein the at least one processor is further configured to: expand, based on a touch in a keypad area being held for a predetermined time or more, the touched keypad area or a perimeter of the touched keypad area by an amount greater than or equal to a predetermined value or more.
9. A method for processing a letter input in an electronic device, the method comprising: in response to at least one letter being input, identifying at least one input behavior; in response to the at least one input behavior being identified as a first touch input, displaying a first word recommended by the function of automatically recommending at least one word similar to an input word including the at least one letter, wherein the at least one letter in the input word is changed to at least one letter in the first word; and in response to the at least one input behavior being identified as a second touch input, disabling the function, and displaying the input word without changing the input word.




10. The method of claim 9, wherein the enabling of the function of automatically recommending comprises based on the first touch input being held within a first predetermined time range, enabling the function, and wherein the disabling of the function of automatically recommending comprises based on the second touch input being held longer than the first predetermined time range, disabling the function.


11. The method of claim 9, further comprising: in response to the at least one input behavior being identified as a third touch input, displaying a second word recommended by the function of automatically recommending without displaying the first word, wherein the at least one letter is maintained in the second word, wherein the input word and the second are different from each other, and wherein the third touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.


12. The method of claim 11, wherein the enabling the function of automatically recommending comprises based on the third touch input being held within a predetermined time range, enabling the function, and wherein the predetermined time range of the third touch input longer than a time range the first touch input is held and is shorter than a time range in which the second touch is held.

13. The method of claim 9, wherein the disabling the function comprises based on the second touch input being made with a pressure greater than or equal to a predetermined value, disabling the function.


14. The method of claim 9, wherein the disabling the function comprises based on the second touch input being made with an area greater than or equal to a predetermined value, disabling the function.


15. A non-transitory computer readable storage medium recording a program for executing a method for processing a letter input by at least one processor in an electronic device, the method comprising: in response to at least one letter being input, identifying at least one input behavior; in response to the at least one input behavior being identified as a first touch input, displaying a first word recommended by the function of automatically recommending at least one word similar to an input word including the at least one letter, wherein the at least one letter in the input word is changed to at least one letter in the first word; and in response to the at least one input behavior being identified as a second touch input, disabling the function, and displaying the input word without changing the input word.

1. An electronic device comprising: 
a display; and 
at least one processor configured to: 
in response to at least one letter being input, identify at least one input behavior for the input of the at least one letter,                       in response to the at least one input behavior being identified as a first touch input, enable a function of automatically recommending at least one word similar to an input word including the at least one letter, and control the display to display a first word recommended by the function of automatically recommending, wherein the at least one letter in the input word is changed to at least one letter in the first word, and in response to the at least one input behavior being identified as a second touch input, disable the function of automatically recommending at least one word similar to the input word, and control the display to display the input word without changing the input word.
2. The electronic device of claim 1, wherein each of the first touch input and the second touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.
3. The electronic device of claim 1, wherein the at least one processor is further configured to: based on the first touch input being held within a first predetermined time range, enable the function of automatically recommending, and based on the second touch input being held longer than the first predetermined time range, disable the function of automatically recommending.
4. The electronic device of claim 1, wherein the at least one processor is further configured to: in response to the at least one input behavior being identified as a third touch input, enable a function of automatically recommending at least one word similar to the input word, and display a second word recommended by the function of automatically recommending without displaying the first word, wherein the at least one letter is maintained in the second word, wherein the input word and the second are different from each other, and wherein the third touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.
5. The electronic device of claim 4, wherein the at least one processor is further configured to enable the function of automatically recommending based on the third touch input being held within a predetermined time range, and wherein the predetermined time range of the third touch input longer than a time range the first touch input is held and is shorter than a time range in which the second touch is held.
6. The electronic device of claim 1, wherein the at least one processor is further configured to: obtain a predetermined delimiter received next to the input word, and in response to obtaining the predetermined delimiter, determine whether to disable the function of automatically recommending.
7. The electronic device of claim 1, wherein the at least one processor is further configured to: based on the second touch input being made with a pressure greater than or equal to a predetermined value, disable the function of automatically recommending, and based on the second touch input being made with an area greater than or equal to a predetermined value, disable the function of automatically recommending.
8. The electronic device of claim 1, wherein the at least one processor is further configured to: expand, based on a touch in a keypad area being held for a predetermined time or more, the touched keypad area or a perimeter of the touched keypad area by an amount greater than or equal to a predetermined value or more.
9. A method for processing a letter input in an electronic device, the method comprising: in response to at least one letter being input, identifying at least one input behavior for the input of the at least one letter; in response to the at least one input behavior being identified as a first touch input, enabling a function of automatically recommending at least one word similar to an input word including the at least one letter, and displaying a first word recommended by the function of automatically recommending, wherein the at least one letter in the input word is changed to at least one letter in the first word; and in response to the at least one input behavior being identified as a second touch input, disabling the function of automatically recommending at least one word similar to the input word, and displaying the input word without changing the input word.
10. The method of claim 9, wherein the enabling of the function of automatically recommending comprises based on the first touch input being held within a first predetermined time range, enabling the function of automatically recommending, and wherein the disabling of the function of automatically recommending comprises based on the second touch input being held longer than the first predetermined time range, disabling the function of automatically recommending.
11. The method of claim 9, further comprising: in response to the at least one input behavior being identified as a third touch input, enabling a function of automatically recommending at least one word similar to the input word, and displaying a second word recommended by the function of automatically recommending without displaying the first word, wherein the at least one letter is maintained in the second word, wherein the input word and the second are different from each other, and wherein the third touch input is related to at least one of a time for which a touch is held for the input, a touch pressure of the input, a contact area of the input or a behavior of a gesture.
12. The method of claim 11, wherein the enabling the function of automatically recommending comprises based on the third touch input being held within a predetermined time range, enabling the function of automatically recommending, and wherein the predetermined time range of the third touch input longer than a time range the first touch input is held and is shorter than a time range in which the second touch is held.
13. The method of claim 9, wherein the disabling the function of automatically recommending comprises based on the second touch input being made with a pressure greater than or equal to a predetermined value, disabling the function of automatically recommending.
14. The method of claim 9, further comprising: wherein the disabling the function of automatically recommending comprises based on the second touch input being made with an area greater than or equal to a predetermined value, disabling the function of automatically recommending.
15. A non-transitory computer readable storage medium recording a program for executing a method for processing a letter input by at least one processor in an electronic device, the method comprising: in response to at least one letter being input, identifying at least one input behavior for the input of the at least one letter; in response to the at least one input behavior being identified as a first touch input, enabling a function of automatically recommending at least one word similar to an input word including the at least one letter, and displaying a first word recommended by the function of automatically recommending, wherein the at least one letter in the input word is changed to at least one letter in the first word; and in response to the at least one input behavior being identified as a second touch input, disabling the function of automatically recommending at least one word similar to the input word, and displaying the input word without changing the input word.



 
CONCLUSION

6.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173